Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 September 01, 2017

The Court of Appeals hereby passes the following order:

A18D0058. HENRY DONALD COLEMAN v. EMNA GRAMI.

      The trial court entered the final judgment and decree of divorce in this case on
July 12, 2017. On August 14, 2017, Henry Coleman filed this application for
discretionary appeal. However, we lack jurisdiction.
      To be timely, a discretionary application must be filed within 30 days of entry
of the order sought to be appealed. OCGA § 5-6-35 (d). The requirements of OCGA
§ 5-6-35 are jurisdictional, and this Court cannot accept an application for appeal not
made in compliance therewith. Boyle v. State, 190 Ga. App. 734, 734 (380 SE2d 57)
(1989). Because this application was filed 33 days after entry of the order Coleman
seeks to appeal, it is untimely, and we lack jurisdiction to consider it. Accordingly,
this application is hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         09/01/2017
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.